Title: To James Madison from Thomas Jefferson, 29 August 1803
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello Aug. 29. 1803.
By the last post I recieved & forwarded your letter to Duane, in which there was nothing but what was safe and proper. Duane is honest, & well intentioned, but over zealous. These qualities harmonise with him a great portion of the republican body. He deserves therefore all the just & favorable attentions which can properly be shewn him. By the same post I recieve from the collector of Norfolk the information you desired him to give in the case of capt Cloupet & the contraband negroes. I presume it is by mistake he says he recieved the orders from the Secretary of the Treasury. I now inclose his papers to you with those recieved from you on the same subject. If you think with me that the case is of too doubtful an aspect to justify so early an interposition, it may lie awhile, and with the less inconvenience, as we cannot remit the right of the prosecutor qui tam. Should you think otherwise I shall be ready to reconsider it at any time. I return you the letter &c of Gavino. Our two frigates and 4. small vessels have all sailed for Tripoli, and as those in the Mediterranean have at length appeared there, we may hope something will be done this season. I am afraid what has been done as to the Marocco-Tripoline may give us some trouble.
Govr. Page arrived here last night & will stay a week with us. I am not without hopes of seeing you in that time. Altho’ the post comes from Alexandria here in a day, & every other day, yet I think your letters to me & mine to you are sometimes 5. days old before they are recieved. It is true that I sometimes write on Saturday the letter which goes on Monday, and often write one day before the post. This may account for one & sometimes 2. days of the five. Accept my affectionate salutations for mrs. Madison & yourself & assurances of sincere attachment.
Th: Jefferson
 

   
   RC (DLC); FC (DLC: Jefferson Papers). Enclosures not found.



   
   JM to William Duane, 20 Aug. 1803.



   
   For the case of Captain Cloupet, see Pichon to JM, 26 July 1803.



   
   Qui tam: “‘who as well.’ An action brought by an informer, under a statute which establishes a penalty for the commission or omission of a certain act, and provides that the same shall be recoverable in a civil action” (Black’s Law Dictionary [6th ed.], p. 1251).




   
   John Gavino to JM, 18 June 1803.



   
   For the case of the Meshouda, see James Simpson to JM, 9 July 1803.


